Title: To John Adams from James McCubbin Lingan, 1 June 1800
From: Lingan, James McCubbin
To: Adams, John



Sir,
George town 1st. June 1800.

The Citizens of this Town are anxious to pay every possible mark of Respect to the President and many of them propose meeting and escorting Him into Town. I am requested by a Committee of the Citizens to ask the favor of you to inform Mr. Maccubbie (by whom this will be delivered) the probable time of his reaching this place. Be so obliging as to inform him, that I may receive the necessary Notice.
I have the honor to be very Respectfully / Sir / Your Obedient humble Sert

Jam Lingan